Case 1:19-cr-00535-CMA-GPG Document 241 Filed 11/16/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge Christine M. Arguello


   Criminal Action No. 19-cr-00535-CMA-GPG

   UNITED STATES OF AMERICA,

          Plaintiff,

   v.

   1. OMAR BRICENO-QUIJANO,
   2. OFELIA LOPEZ,
   3. LUIS ALBERTO IBARRA-TADEO,
   4. ROMEO LUJAN,
   8. JONTE LEFLORE,
   9. DUSTIN DEBARRIS,
   10. STEVEN KEITH JONES,
   11. FRANK ARROYO,
   12. AMANDA LEE SUMPTER, and
   13 NICOLE WICKMAN,

          Defendants.


                   ORDER TO EXCLUDE TIME FROM SPEEDY TRIAL ACT
                            AND CONTINUE TRIAL DATES


          This matter is before the Court on Defendant Omar Briceno-Quijano’s

   Unopposed Motion for and Ends of Justice Continuance (Doc. # 240). The Court has

   reviewed this motion and the case file, and the reasons set forth in the motion,

   specifically:

          1        Counsel received discovery in this case the week of November 9, 2020

   which included eight terabytes of information.
Case 1:19-cr-00535-CMA-GPG Document 241 Filed 11/16/20 USDC Colorado Page 2 of 3




          2.     The COVID-19 pandemic has delayed the normal progress of this case

                 and counsel have very limited access their respective clients.

          3.     Counsel needs additional time to review discovery with their respective

                 clients.

          5.     The Co-Defendants do not object to a continuance.

          Upon review, the Court finds pursuant to 18 U.S.C. § 3161(h)(7)(A) that the ends

   of justice served by granting the motion outweigh the best interests of the public and the

   Defendants in a speedy trial. It is, therefore,

          ORDERED that Defendant Omar Briceno-Quijano’s Unopposed Motion for and

   Ends of Justice Continuance (Doc. # 240) is GRANTED and the Court hereby grants an

   ends of justice continuance in this case of 120 days, which shall be excluded from the

   earliest speedy trial clock of the Defendants, which currently stands at December 20,

   2020. It is

          ORDERED that pretrial motions are due by March 1, 2021. Responses due by

   March 15, 2021. If counsel believes that an evidentiary hearing on the pretrial motions

   is necessary, a separate Motion for Evidentiary Hearing shall be filed at the same time

   the pretrial motions are filed.

          FURTHER ORDERED that the Final Trial Preparation Conferences set for

   December 2, 2020 and December 16, 2020 are VACATED and RESET to March 31,

   2021 at 3:00 PM in Courtroom A 602 of the Alfred A. Arraj United States Courthouse,

   901 19th Street, Denver, CO, before Judge Christine M. Arguello. It is




                                                2
Case 1:19-cr-00535-CMA-GPG Document 241 Filed 11/16/20 USDC Colorado Page 3 of 3




         FURTHER ORDERED that the five-day jury trial set to begin on December 14,

   2020 and January 4, 2021 are VACATED and RESET to April 12, 2021, at 8:30 AM,

   in Courtroom A 602 of the Alfred A. Arraj United States Courthouse, 901 19th Street,

   Denver, CO, before Judge Christine M. Arguello.

         Counsel are directed to review this Court’s Criminal Practice Standards.



         DATED: November 16, 2020


                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                              3
